Appeal by the defendant from four judgments of the Supreme Court, Queens County (Balbach, J.), all rendered April 18, 1985, convicting her of criminal sale of a controlled substance in the fifth degree (3 counts; 1 each as to indictments Nos. 3001/83, 3002/83 and 3004/83), and criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled sub*733stance in the seventh degree (two counts) under indictment No. 3019/83, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Bracken, Brown, Weinstein and Spatt, JJ., concur.